FILED
                                      UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF COLUMBIA                               APR 19 2012
                                                                                          Clerk, U.S. District & B
                                                                                         Courts tor the District ;~~~~~~r"
                                                                                                              0
          DAVIS SMITH,                                          )
                                                                )
                                 Plaintiff,                     )
                                                                )
                 v.                                             )       Civil Action No.    12 0619
                                                                )
          THE NBC NEWS, eta!.,                                  )
                                                                )
                                 Defendants.                    )


                                              MEMORANDUM OPINION

                  This matter comes before the court on review of plaintiffs application to proceed in

          forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

          complaint.

                  The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by

          pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

          by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even prose litigants, however,

          must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237,239

          (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

          contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

          short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

          for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

          standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

          prepare a responsive answer, to prepare an adequate defense and to determine whether the



                                                            1
      I
/(\
doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497,498 (D.D.C. 1977).

        Plaintiffs complaint is so disorganized that the Court cannot discern a viable claim

within this Court's jurisdiction, or identify a clear statement showing plaintiffs entitlement to the

relief he seeks. Accordingly, the Court will dismiss the complaint without prejudice. An Order

consistent with this Memorandum Opinion is issued separately.




                                                     ~          414.- (;tif
                                              United States Distnct Judge
DATE:    ~        /'f; ;(tJ/;,1.




                                                 2